DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed February 9, 2021.
	Claims 1-17 and 21-23 are pending.  Claims 1, 4-6, 9-14, 17 and 21-23 are amended.  Claims 18-20 are canceled.  Claims 1, 9 and 17 are independent.
Continued Examination Under 37 CFR 1.114 After Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
 Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on January 15, 2021.  This IDS has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asayama (U.S. 2011/0242882).

    PNG
    media_image1.png
    992
    828
    media_image1.png
    Greyscale

Regarding independent claim 1, Asayama discloses a static random access memory (SRAM) circuit (Figs. 7 and 9A), comprising:
	a plurality of rows of memory cells (see Examiner’s Markup Asayama Figure 9A) and a plurality of columns of memory cells (Fig. 7: columns couple to DTs and DBs and columns comprising DCs) in a memory array (Fig.7: 2 and Fig. 9A), each row in the plurality of rows comprising a plurality of memory cells and each column in the plurality of columns including a plurality of memory cells (Fig. 7: memory cell array 2 comprises a plurality of memory cells for each row and a plurality of memory cells for each column);
	a plurality of bit lines operably connected to the plurality of memory cells in each column in the plurality of columns (Fig. 7: plurality of bit lines DTs and DBs electrically couple to the plurality of memory cells MC1s MC2s and DCs), wherein the plurality of bit lines comprises a plurality of first bit lines (Fig. 7: DTs) and a plurality of second bit lines (Fig. 7: DBs) and each column of memory cells is operably connected to a respective first bit line and to a respective second bit line (Fig. 7: for example column of DT0 and DB0 is physically couple only with the first column of MC1);
	a plurality of first word lines (Fig. 7: WLA0 and WLAn) operably connected to the plurality of rows (Fig. 7 rows of memory cells MC1 and MC2 and rows of DC with reference to the Examiner’s Markup Asayama Figure 9A); and
	a plurality of second word lines (Fig. 7: WLB0 and WLBn) operably connected to the plurality of rows (Fig. 7 rows of memory cells MC1 and MC2 and rows of DC with reference to the Examiner’s Markup Asayama Figure 9A), wherein:
(Fig. 7: WLA0) and a respective second word line (Fig. 7: WLB0) are connected to all memory cells in a respective row in a first subset of rows in the plurality of rows according to a first connection pattern (Fig. 7 shows WLA0 and WLB0 connected to all of mediating cells DC in a respective row, with reference to the Examiner’s Markup Asayama Figure 9A); and
	a respective first word line (Fig. 7: WLA0) and a respective second word line (Fig. 7: WLB0) are connected to alternating memory cells in a respective row in a second subset of rows in the plurality of rows according to a second connection pattern that is different from the first connection pattern (Fig. 7 shows alternate connection on a row of memory cells MCs, for example MC1s are connected to WLA0 and MC2s are connected to WLB0, this connection is different to the connection of the cells DC with WLA0 and WLB0).
	Regarding claim 2, Asayama discloses wherein the first subset of rows and the second subset of rows comprises all rows in the plurality of rows (Fig. 7: all rows of the memory cell array comprises rows of mediating cells DC and memory cells MCs).
	Regarding claim 3, Asayama discloses wherein the first connection pattern and the second connection pattern alternate connections to pass transistors in the memory cells in each row of the plurality of rows (Fig. 7: the first connection pattern alternate the pass transistor within cells, for example the first DC cell couple the first pass transistor to WLA0 and the second pass transistor to WLB0.  Further, the second connection pattern alternate the pass transistor between cells, for example pass transistors of MC1 are couple to WLA0 and the pass transistors of MC2 are couple to WLB0).
Regarding claim 6, Asayama discloses at least one x-decoder circuit operably connected to the plurality of first and the plurality of second word lines (Fig. 7: 4); and
	a column select circuit operably connected to a portion of memory cells in the first and the second subsets of rows that are included in a common subset of columns in the memory array (Fig. 7: 6).
	Regarding claim 7, Asayama discloses wherein each memory cell comprises a six transistor memory cell (see page 5, par. 0068).
	Regarding claim 8, Asayama discloses wherein the SRAM circuit comprises a single port SRAM circuit (see page 3, par. 0042).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asayama (U.S. 2011/0242882) in view of Lee et al. (U.S. 2013/0141992; hereinafter “Lee”).
	Regarding claim 4, Asayama discloses the limitation with respect to claim 1.
	Furthermore, Asayama teaches the first connection pattern operably connects:
	a first access transistor in the first memory cell to the respective first word line (Fig. 7: the first DC comprises the first access transistor couple to WLA0);
(Fig. 7: the first DC comprises the second access transistor couple to WLB0);
	a first access transistor in the second memory cell to the respective second word line (Fig. 7: the second DC comprises the first access transistor couple to WLB0); and
	a second access transistor in the second memory cell to the respective first word line (Fig. 7: the second DC comprises the second access transistor couple to WLA0).
	However, Asayama is silent with respect to the plurality of memory cells in the row in the first subset of rows comprise a first memory cell and a second memory cell immediately adjacent to the first memory cell.
	Similar to Asayama, Lee teaches a static random access memory (SRAM) circuit (Fig. 2) comprising a plurality of rows of memory cells in a memory array (Fig. 2: ROW1-4), each row comprising a plurality of memory cells (Fig. 2: 101s and 102s) and having a first and second word line connected to the memory cells (Fig. 2: wl_A and wl_B, which can be arbitrarily labeled as first and second word lines, are connected to the plurality of memory cells 101 and 102  couple between 190 and 195).
	Furthermore, Lee teaches the plurality of memory cells in the row in the first subset of rows comprise a first memory cell and a second memory cell immediately adjacent to the first memory cell (Fig. 1: 101 and 102 are first and second memory cell immediately adjacent); and
a first connection pattern operably connects:
(Fig. 1: 115 is connected to wl_B);
	a second access transistor in the first memory cell to the second word line (Fig. 1: 120 is connected to wl_A);
	a first access transistor in the second memory cell to the second word line (Fig. 1: 155 is connected to wl_A); and
	a second access transistor in the second memory cell to the first word line (Fig. 1: 160 is connected to wl_B).
Since Lee and Asayama are from the same field of endeavor, the teachings described by Lee would have been recognized in the pertinent art of Asayama.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lee with the teachings of Asayama for the purpose of reduce the discharge energy on unneeded bitlines, see Lee’s page 3, par. 0032.
Claims 5, 9-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Asayama (U.S. 2011/0242882) in view of Takahashi (U.S. 5,946,263).

    PNG
    media_image1.png
    992
    828
    media_image1.png
    Greyscale

Regarding claim 5, Asayama discloses the limitations with respect to claim 1.
Furthermore, Asayama teaches the second connection pattern operably connects:
a first access transistor in the first memory cell to the respective first word line (Fig. 7: MC1 comprising first access transistor couple to WLA0);
a second access transistor in the first memory cell to the respective first word line (Fig. 7: MC1 comprising second access transistor couple to WLA0);
a first access transistor in the second memory cell to the respective second word line (Fig. 7: MC2 comprising first access transistor couple to WLB0); and
(Fig. 7: MC2 comprising second access transistor couple to WLB0).
However, Asayama is silent with respect to the plurality of memory cells in the row in the second subset of rows comprise a first memory cell and a second memory cell immediately adjacent to the first memory cell.
Similar to Asayama, Takahashi teaches a static random access memory (SRAM) circuit, comprising a plurality of rows of memory cells (Fig. 10: rows of memory cells connected between W11 and W12) in a memory array (see col. 2, ll. 60-62), each row in the plurality of rows comprising a plurality of memory cells (Fig. 10: CEIA1-CEIA6 and CEIB1-CEIB2).
Furthermore, Takahashi teaches the plurality of memory cells in the row in the second subset of rows comprise a first memory cell (Fig. 10: CEIB1) and a second memory cell immediately adjacent to the first memory cell (Fig. 10: CEIB2); and
	the second connection pattern operably connects:
	a first access transistor in the first memory cell to the first word line (Fig. 3: M1 of CE11 is connected to W11);
	a second access transistor in the first memory cell to the first word line (Fig. 3: M2 of CE11 is connected to W11);
	a first access transistor in the second memory cell to the second word line (Fig. 3: M1 of CE12 is connected to W12); and
a second access transistor in the second memory cell to the second word line (Fig. 3: M2 of CE12 is connected to W12).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Takahashi with the teachings of Asayama for the purpose of provide a high-operational speed memory device having reduced dimensions, see Takahashi’s col. 2, ll. 58-60.
Regarding independent claim 9, Asayama teaches a static random access memory (SRAM) circuit (Figs. 7 and 9A), comprising:
a plurality of memory cells arranged in rows (see Examiner’s Markup Asayama Figure 9A) and columns and the memory cells comprising one or more of the rows (see Examiner’s Markup Asayama Figure 9A) and two or more of the columns (Fig. 7: columns couple to DTs and DBs and columns comprising DCs);
first bit lines and second bit lines operably connected to the columns (Fig. 7: plurality of bit lines DTs and DBs electrically couple to the plurality of memory cells MC1s MC2s and DCs), wherein a respective column in the columns is operably connected to a respective first bit line and to a respective second bit line (Fig. 7: for example column of DT0 and DB0 is physically couple only with the first column of MC1);
a plurality of column select circuits (Fig. 7: plurality of circuitry within 6 (not shown in figures), wherein a respective column select circuit in the plurality of column select circuits is operably connected to the respective first and the respective second bit (Fig. 7: plurality of bit lines DTs and DBs are couple to column decoder 6).
a plurality of first word lines (Fig. 7: WLA0 and WLAn) operably connected to the rows (Fig. 7 rows of memory cells MC1 and MC2 and rows of DC with reference to the Examiner’s Markup Asayama Figure 9A); and
a plurality of second word lines (Fig. 7: WLB0 and WLBn) operably connected to the rows (Fig. 7 rows of memory cells MC1 and MC2 and rows of DC with reference to the Examiner’s Markup Asayama Figure 9A), wherein:
a respective first word line (Fig. 7: WLA0) and a respective second word line (Fig. 7: WLB0) are connected to all memory cells in a respective row in a first subset of the rows according to a first connection pattern (Fig. 7 shows WLA0 and WLB0 connected to all of mediating cells DC in a respective row, with reference to the Examiner’s Markup Asayama Figure 9A); and
a respective first word line (Fig. 7: WLA0) and a respective second word line (Fig. 7: WLB0) are connected to alternating memory cells in a respective row in a second subset of the rows according to a second connection pattern that is different from the first connection pattern (Fig. 7 shows alternate connection on a row of memory cells MCs, for example MC1s are connected to WLA0 and MC2s are connected to WLB0, this connection is different to the connection of the cells DC with WLA0 and WLB0).
However, Asayama is silent with respect to a plurality of memory cells arranged in rows and columns and organized into multiple blocks of memory cells with each block comprising a subset of the memory cells, each subset of the memory cells comprising 
Similar to Asayama, Takahashi teaches a static random access memory (SRAM) circuit (Fig. 10), comprising a plurality of memory cells arranges in rows and columns (Fig. 10: MCs).
Furthermore, Takahashi teaches the plurality of memory cells organized into multiple blocks of memory cells (Fig. 10 : the memory cells CEIA from B1-B7 is one block and the memory cells CEIB from B11 to B17 is a second block) with each block comprising a subset of the memory cells (Fig. 10: the row of memory cells CEIA connected between W11 and W12 is within the first block and the row of memory cells CEIB connected between W11 and W12 is within the second block), each subset of the memory cells comprising one or more of the rows (Fig. 10: the subset of memory cells CEIA within the first block represents a single row and the subset of memory cells CEIB within the second block represents a single row) and two or more of the columns (Fig. 10: the subset of memory cell CEIA of the first block comprises 6 column of single cells and the subset of memory cell CEIB of the second block comprises 6 column of single cells);
first bit lines and second bit lines operably connected to the columns (Fig. 10: B1-B17);
a plurality of column select circuits (Fig. 10: a plurality of pair of transistors connected to D2 and DB2), wherein a respective column select circuit in the plurality of column select circuits is operably connected to the respective first and the respective (Fig. 10: the first block is connected to three pairs of transistors coupled to D2 and DB2 and the second block is connected to three pairs of transistor coupled to D2 and DB2);
a plurality of y-decoder circuits (Fig. 10: a plurality of AND logic circuits coupled to Y1-Y3), wherein a respective column select circuit is operably connected to a respective y-decoder circuit in the plurality of y-decoder circuits (Fig. 10: each of the plurality of AND logic circuits are connected between the plurality of pairs of transistors coupled to D2 and DB2).
Since Takahashi and Asayama are from the same field of endeavor, the teachings described by Takahashi would have been recognized in the pertinent art of Asayama.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Takahashi with the teachings of Asayama for the purpose of provide a high-operational speed memory device having reduced dimensions, see Takahashi’s col. 2, ll. 58-60.
Regarding claim 10, Asayama in combination with Takahashi teaches the limitations with respect to claim 9.
Furthermore, Asayama teaches one or more x-decoder circuits operably connected to respective first and respective second word lines (Fig. 7: 4).
Regarding claim 11, Asayama in combination with Takahashi teaches the limitations with respect to claim 9.
Furthermore, Asayama teaches wherein the first connection pattern and the second connection pattern vary connections between the respective first and the (Fig. 7: the first connection pattern vary the pass transistor within cells, for example the first DC cell couple the first pass transistor to WLA0 and the second pass transistor to WLB0.  Further, the second connection pattern alternate the pass transistor between cells, for example pass transistors of MC1 are couple to WLA0 and the pass transistors of MC2 are couple to WLB0).
Regarding claim 12, Asayama in combination with Takahashi teaches the limitations with respect to claim 11.
Furthermore, Takahashi teaches wherein each row in the first subset of the rows and each row in the second subset of the rows each comprises a first memory cell and a second memory cell immediately adjacent the first memory cell (Fig. 10: the first row comprises CEIA1 and CEIA2 immediately adjacent to CEIA1 and the second row comprises CEIB1 and CEIB2 immediately adjacent to CEIB1).
Regarding claim 13, Asayama in combination with Takahashi teaches the limitations with respect to claim 12.
	Furthermore, Asayama teaches the first and the second memory cells each comprise a first access transistor and a second access transistor (Fig. 7: the first DC comprises the first access transistor and second access transistor and the second DC comprises the first access transistor and the second access transistor); and
the first connection pattern operably connects:
	the first access transistor in the first memory cell to the respective first word line (Fig. 7: the first DC comprises the first access transistor couple to WLA0);
(Fig. 7: the first DC comprises the second access transistor couple to WLB0);
	the first access transistor in the second memory cell to the respective second word line (Fig. 7: the second DC comprises the first access transistor couple to WLB0); and
the second access transistor in the second memory cell to the respective first word line (Fig. 7: the second DC comprises the second access transistor couple to WLA0).
Regarding claim 14, Asayama in combination with Takahashi teaches the limitations with respect to claim 12.
Furthermore, Asayama teaches the first and the second memory cells each comprise a first access transistor and a second access transistor (Fig. 7: MC1 comprises the first access transistor and second access transistor and MC2 comprises the first access transistor and the second access transistor); and
the second connection pattern operably connects:
a first access transistor in the first memory cell to the respective first word line (Fig. 7: MC1 comprising first access transistor couple to WLA0);
a second access transistor in the first memory cell to the respective first word line (Fig. 7: MC1 comprising second access transistor couple to WLA0);
a first access transistor in the second memory cell to the respective second word line (Fig. 7: MC2 comprising first access transistor couple to WLB0); and
(Fig. 7: MC2 comprising second access transistor couple to WLB0).
Regarding claim 15, Asayama in combination with Takahashi teaches the limitations with respect to claim 10.
Furthermore, Asayama teaches wherein each memory cell comprises a six transistor memory cell (see page 5, par. 0068).
Regarding claim 16, Asayama in combination with Takahashi teaches the limitations with respect to claim 10.
Furthermore, Asayama teaches wherein the SRAM circuit comprises a single port SRAM circuit (see page 3, par. 0042).
Regarding independent claim 17, Asayama teaches a method of operating a static random access memory (SRAM) circuit (Fig. 7 shows peripheral circuitry to operate the array of memory cells, such as row decoder 4 and column decoder 6 which are used to activate word lines and bit lines), the SRAM circuit (Figs. 7 and 9A) comprising an array of memory cells (Fig. 7: memory cell array 2) with first word lines and second word lines operably connected to the array of memory cells (Fig. 7: WLAs and WLBs) and first bit lines and second bit lines operably connected to the array of memory cells (Fig. 7: DTs and DBs), the method comprising:
activating a respective first word line and a respective second word line operably connected to a first row of memory cells in the array to select all of the memory cells in the first row of memory cells (Fig. 7: when WLA0 and WLB0 are activated, all the memory cells in the first row of memory cell array 2 are selected), the respective first word line connected to a first access transistor of each memory cell in a first subset (Fig. 7: for example: when WLA0 is activated, the first access transistor of the first DC is connected) and to a second access transistor of each memory cell in a second subset of memory cells in the first row (Fig. 7: for example: when WLA0 is activated, the second access transistor of the second DC is connected), and the respective second word line connected to the second access transistor of each memory cell in the first subset (Fig. 7: for example: when WLB0 is activated, the second access transistor of the first DC is connected) and to the first access transistor of each memory cell in the second subset (Fig. 7: for example: when WLB0 is activated, the first access transistor of the second DC is connected);
activating a respective second word line connected to alternating memory cells in a different second row of memory cells to select only a third subset of memory cells in the second row of memory cells (Fig. 7: for example: when WLBn is activated, of the plurality of memory cells MC1s and MC2s, only the group of MC2s is selected), the respective second word line connected to the first access transistor and to the second access transistor of each memory cell in the third subset (Fig. 7: when WLBn is activated the first access transistor and the second access transistors of MC2s are connected);
activating another respective first bit line and another respective second bit line to access a second memory cell in the third subset of memory cells (Fig. 7: for example: column decoder 6 can activate bit line DT3 and DB3 to activate MC2 couple to WLBn).

Similar to Asayama, Takahashi teaches a method of operating (see col. 4, ll. 43-67 and col. 5, ll. 1-7) a static random access memory (SRAM) circuit (Fig. 3), the SRAM circuit (Fig. 3) comprising an array of memory cells (Fig. 3: array of CEs) with first word lines and second word lines operably connected to the array of memory cells (Fig. 3: each row of cells comprises two word lines, for example first row comprising cells CE11-CE14 comprises word lines W11 and W12) and first bit lines and second bit lines operably connected to the array of memory cells (Fig. 3: B1-B5).
Furthermore, Takahashi teaches the step of activating a respective first bit line and a respective second bit line to access a first memory cell in the first subset of memory cells (Fig. 10: when CEIA1 is accessed bit lines B1 and B2 are activated); and 
performing a read operation or a write operation on the first and the second memory cells (see col. 4, ll. 43-67 and col. 5, ll. 1-7).
Since Takahashi and Asayama are from the same field of endeavor, the teachings described by Takahashi would have been recognized in the pertinent art of Asayama.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Takahashi with the teachings of 
Regarding claim 21, Asayama in combination with Takahashi teaches the limitations with respect to claim 17.
Furthermore, Takahashi teaches wherein: activating the respective first bit line and the respective second bit lines comprises receiving a first y-select signal at a first column select circuit operably connected to the respective first and to the respective second bit lines (Fig. 10: when activating bit line B1 and B2, signals Y1, BS1, D1 and DB1 are received); and
activating the another respective first bit line and the another respective second bit line comprises receiving a second y-select signal at a second column select line circuit operably connected to the another respective first bit line and the another respective second bit line (Fig. 10: when activating bit line B11 and B12, signals Y1, BS2, D1 and DB1 are received).
Regarding claim 22, Asayama in combination with Takahashi teaches the limitations with respect to claim 17.
Furthermore, Takahashi teaches wherein: activating the respective first word line and the respective second word line operably connected to the first row of memory cells comprises receiving a first x-address signal at a first x-decoder circuit operably connected to the respective first and the respective second word lines (Fig. 10: when activating W11 and W12, signals BS1, X and BS2 are received); and
activating the respective second word line operably connected to the second row of memory cells comprises receiving a second x-address signal at a second x-decoder (Fig. 10: when activating W12, signals BS2 and X are received).
Regarding claim 23, Asayama in combination with Takahashi teaches the limitations with respect to claim 17.
Furthermore, Asayama teaches wherein each memory cell comprises a six transistor memory cell (see page 5, par. 0068); and
the SRAM circuit comprises a single port SRAM circuit (see page 3, par. 0042).
Response to Arguments
Applicant’s arguments with respect to claims 1-17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825